     Case 2:20-cv-00211-GMN-NJK Document 21 Filed 02/02/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    RICARDO QUINTANILLA,                             Case No. 2:20-cv-00211-GMN-NJK
12                      Petitioner,                    ORDER
13           v.
14    WARDEN BRIAN WILLIAMS,
15                      Respondent.
16

17          Respondents having filed an unopposed motion for enlargement of time (first request)

18   (ECF No. 20), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

20   time (first request) (ECF No. 20) is GRANTED. Respondents will have up to and including

21   March 4, 2021, to file a response to the first amended petition (ECF No. 17).

22          DATED: February 2, 2021
23                                                               ______________________________
                                                                 GLORIA M. NAVARRO
24                                                               United States District Judge
25

26

27

28
                                                      1
